Hall, J.,
dissents, and votes to reverse the judgment, grant that branch of the defendant’s omnibus motion which was to suppress identification testimony, and order a new trial, to be preceded by an independent source hearing, with the following memorandum: In my view, the Supreme Court erred in denying that branch of the defendant’s omnibus motion which was to suppress identification testimony. Consequently, I respectfully dissent.
Upon viewing the photographic array, my attention is immediately drawn to the defendant’s photograph, since the defendant appears to be significantly older than all other individuals in the array (see People v Dobbins, 112 AD3d 735, 737-738 [2013]). This age disparity is sufficiently apparent as to orient the viewer toward the defendant as a perpetrator of the crimes charged (see People v Robinson, 123 AD3d 1062, 1063 [2014]). Moreover, the defendant is the only individual in the array with salt and pepper hair, a feature specifically noted by one of the complainants in her description of the perpetrator (see People v Pena, 131 AD3d 708 [2015]). In addition, the defendant is the only individual in the array wearing a bright green shirt, and his photograph depicts a larger portion of his chest than the other individuals. In my view, these characteristics make the defendant’s photograph pop out and draw the viewer’s attention toward it, so as to indicate that the police had “made a particular selection” (People v Curtis, 71 AD3d 1044, 1045 [2010]). Thus, the photographic array is unduly suggestive.
Moreover, I find that, under the circumstances of this case, the passage of 7 and 12 days, respectively, between the complainants’ viewing of the photographic array and their respective identifications of the defendant at a lineup, was insufficient to attenuate any possible taint from the viewing of the array (cf. People v Ortiz, 84 AD3d 839, 840 [2011]; People v Nedd, 79 AD3d 1150 [2010]; People v Butts, 279 AD2d 587 [2001]). Consequently, it is my opinion that the Supreme Court should have granted that branch of the defendant’s omnibus motion which was to suppress identification testimony.
I agree with all other determinations made by the majority.
Accordingly, I respectfully dissent, and vote to reverse the judgment and order a new trial, to be preceded by an independent source hearing.